Citation Nr: 0626472	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-11 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD) before February 23, 2006, 
and a rating higher than 70 percent from February 23, 2006. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1956 to July 1958 and from May 1964 to May 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which increased the disability rating for PTSD 
from 30 percent to 50 percent, effective March 10, 2003.  
While on appeal, in an April 2006 rating decision, the RO 
again increased the disability rating from 50 percent to 70 
percent, effective February 23, 2006.

In October 2005, the Board remanded the case for additional 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directive. Stegall v. West, 11 Vet. App. 
268 (1998).

The Board granted the veteran's motion to advance the case on 
the Board's docket.  38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

Before February 23, 2006, the PTSD symptoms did not produce 
occupational and social impairment with deficiencies in most 
areas, such as family relations, judgment, thinking, or mood, 
under the General Rating Formula for Mental Disorders, and 
the symptoms associated with the diagnosis of PTSD under DSM-
IV do not approximate or equate to occupational and social 
impairment with deficiencies in most areas, such as family 
relations, judgment, thinking, or mood, under the General 
Rating Formula for Mental Disorders; from February 23, 2006, 
the PTSD symptoms do not produce total occupational and 
social impairment under the General Rating Formula for Mental 
Disorders or the symptoms associated with the diagnosis of 
PTSD under DSM-IV. 

CONCLUSION OF LAW

The schedular criteria for a rating higher than 50 percent 
before February 23, 2006, for PTSD, and a schedular rating 
higher than 70 percent from February 23, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (2005).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO then provided pre-adjudication VCAA notice by a letter 
dated in April 2003.  The notice included the type of 
evidence needed to substantiate the claim for increase for 
PTSD, that is, evidence of an increase in severity.  
The veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
private medical records or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession.  
The notice included the general provision for the effective 
date of the claim, that is, the date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable).

To the extent that the degree of disability assignable for 
the claim for increase for PTSD was not provided, as the 
claim for increase is the issue on appeal, other statutory 
and regulatory provisions were applied to ensure that the 
veteran received the proper notice as to the rating for PTSD 
in the statement of the case as required by 38 U.S.C.A. 
§ 7105(d).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the veteran was afforded 
two VA examinations.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist. 

For the above reasons, the requirements of the VCAA have been 
met and the Board now proceeds to a merits determination of 
the veteran's claims.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 2002 rating decision, the RO granted service 
connection and assigned a rating of 30 percent for PTSD.  In 
March 2003, the veteran filed his current claim.  In May 
2003, the RO increased the rating for PTSD from 30 percent to 
50 percent, effective March 10, 2003.  While on appeal, in an 
April 2006 rating decision, the RO increased the rating from 
50 percent to 70 percent, effective February 23, 2006.

On VA examination in April 2003, the veteran complained of 
combat-related nightmares twice a week, hypervigilance, 
startle response, flashbacks triggered by choppers and loud 
noises, depression, anger management with homicidal ideation, 
memory and concentration difficulty, anxiety, panic attacks, 
and paranoia.  He denied having suicidal ideation or 
hallucinations.  It was noted that he was not completely 
socially isolated as he had some close friends and some 
social life and he was working at a commissary every day.  It 
was also noted that he was married and he had a daughter who 
was still at home.  His activities included church, yard 
work, music, and hunting.  The veteran was not receiving 
treatment. 

On mental status examination, the veteran was nicely dressed 
and groomed and was cooperative and friendly.  His mood and 
affect was depressed, but his speech was coherent and his 
thought process was linear.  There was no evidence of a 
psychosis, loosening of associations, and no suicidal, 
homicidal or paranoid ideation.  The veteran was oriented and 
had good recent and remote memory.  Cognitive functions were 
grossly intact and insight and judgment were fair to good.  
He was competent to manage his own funds.  The Global 
Assessment of Functioning (GAF) score was 50.

VA records in August 2003 disclose that the veteran was 
working part time. 

In February 2004, a VA physician's assistant stated that the 
veteran was a poor candidate for continued participation in 
the work force because of his age, PTSD, hearing loss, 
traumatic arthritis of the right ankle, shoulder impingement 
syndrome, and knee pain. 

In November 2005, a representative of the Albuquerque VA 
Medical Center reported that there were no records of 
treatment for PTSD since February 2004. 

On VA examination in February 2006, he veteran complained 
that he had problems sleeping and had more frequent 
nightmares.  He stated that he only slept about two to five 
hours each night and he woke up about two to three times each 
night to patrol his house with a gun, which he kept under his 
pillow.  He stated that since his son, nephew and niece had 
returned from serving in Iraq, his symptoms had worsened.  
The examiner noted that the veteran was preoccupied with the 
Iraq war.  The veteran stated that in 1982 he retired and had 
worked part time as a landscaper until he began to have 
problems with his joints, especially his knees and ankles.  
He stated that he was happy and loved his wife, but he did 
not have any other friends.  He indicated that he liked to 
hunt, fish, and hike, and that he was able to function as a 
good husband and a fair father and that he was able to assume 
routine responsibility for his self-care and for his role as 
a husband.  The veteran stated that he had a problem with his 
temper, but was no longer violent.  He denied suicide 
ideation. 

On mental status examination, the veteran had obvious 
difficulty concentrating.  He denied having any delusions.  
He was well groomed.  He was oriented.  The veteran indicated 
that he recently noticed some short-term memory loss.  Speech 
was somewhat slow, but was relevant and logical.  The veteran 
stated that he had panic attacks on occasion.  The veteran 
looked depressed and he had anorexia, insomnia, and 
anhedonia.  Other symptoms included fear and feelings of 
helplessness when he thought about his Vietnam experiences, 
intrusive thoughts, avoidance, numbing of general 
responsiveness, and increased arousal.  The GAF scores were 
55 and 50. 

Analysis

A disability rating is based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

PTSD is rated under Diagnostic Code (DC) 9411 under the 
General Rating Formula for Mental Disorders.

The criteria for the next higher rating, 70 percent, for PTSD 
under the General Rating Formula for Mental Disorders are: 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The criteria for the next higher rating, 100 percent, for 
PTSD under the General Rating Formula for Mental Disorders 
are total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance and minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g. suicidal ideation or severe 
obsessional rituals), or any other serious impairment in 
social or occupational functioning. GAF scores ranging from 
51 to 60 reflect moderate symptoms (e.g., 


flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). 

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As for a rating higher than 50 percent, before February 23, 
2006, the evidence of record demonstrates that the primary 
symptoms of PTSD associated with the diagnosis of PTSD in 
DSM-IV, but not listed in Diagnostic Code 9411, are 
combat-related nightmares, hypervigilance, startle response, 
flashbacks, intrusive thoughts, avoidance, and numbing of 
general responsiveness.  The severity of the symptoms do not 
equate to occupational and social impairment with 
deficiencies in most areas, such as family relations, 
judgment, thinking, or mood required for a 70 percent rating, 
as the veteran's occupational impairment has been attributed 
to factors other than PTSD as he was working, but could not 
continue working because of physical health problems.  

As for the symptoms listed in the rating criteria under DC 
9411 for a 70 percent rating, there is no evidence of 
obsessional rituals; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; or the inability 
to establish and maintain effective relationships.  While the 
veteran has symptoms of impaired anger control, he is 
nonviolent.  

Regarding social impairment, the veteran has a somewhat 
isolated lifestyle, but he is married and he has maintained a 
good relationship with his wife and family. 



Under Diagnostic Code 9411, in the absence of symptoms 
meeting the criteria for a 70 percent rating, such as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; or the inability to establish and maintain effective 
relationships, the PTSD symptomatology does not more nearly 
approximate or equate to the criteria for a 70 percent 
rating.  

As for a rating higher than 70 percent for PTSD from February 
2006, in the absence of evidence of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance and 
minimal personal hygiene), disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, which have not been demonstrated during the appeal 
period, the criteria for a 100 percent rating under DC 9411, 
including PTSD symptoms not included in the rating criteria, 
but are associated with the diagnosis of PTSD in DSM-IV, have 
not been met. 

In deciding the claim, the Board has considered the benefit-
of-the doubt standard of proof, but the standard does not 
apply because the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b). 


ORDER

A rating higher than 50 percent for post-traumatic stress 
disorder before February 23, 2006, and a rating higher than 
70 percent from February 23, 2006, is denied.


____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


